Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 1-11 and 20 directed to an invention non-elected without traverse.  Accordingly, claims 1-11 and 20 have been cancelled.
Authorization for this examiner’s amendment was given in an interview with Mr. Nakamura on June 25, 2021 in order to make the title more descriptive of the claimed invention.
 	Please substitute the previous title with the following new title:
 	--- Artificial Photosynthesis Module ---

Allowable Subject Matter
Claims 12 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2017/0130346 to Sato and JP2015-196869 to Hirose, as previously presented.
The closest prior art made of record fails to teach an artificial photosynthesis module comprising at least one electrode having a linear metal electrical conductor disposed on the substrate and buried within the transparent conductive layer and electrically connected to the conducting wire, wherein the linear metal electrical conductor is disposed at intervals of 5mm or more and less than 50mm.
There was not found a teaching in the prior art suggesting modification of the conventional artificial photosynthesis modules in order to obtain the features of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794